 

EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of the 26th day
of August 2015, by and among Iron Sands Corp., a Delaware corporation (the
“Company”), NLBDIT 2010 Services LLC, a Nevada limited liability company
(“NLBDIT”), and Badlands NGLs, LLC, a Delaware limited liability company (the
“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, an aggregate of 5,000,000 shares (the “Shares”) of
common stock par value $.0001 per share (“Common Stock”) at the Purchase Price,
which shall represent all of the issued and outstanding shares of Common Stock
of the Company immediately after the consummation of the transactions
contemplated by this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

1.1.   Termination of Prior Securities Purchase Agreement. The parties confirm
that the Purchaser entered into an agreement with NLBDIT, the Company’s sole
stockholder, as of May 29, 2014, pursuant to which NLBDIT agreed, subject to
certain conditions, to sell all of its shares of Common Stock to the Purchaser.
The Purchaser and NLBDIT each agree that such prior agreement is hereby
terminated in all respects and replaced by this Agreement and the transactions
contemplated hereby.

 

1.2.   Sale of the Shares and Change in Management. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations,
warranties, covenants and agreements contained in this Agreement, at the Closing
(as hereinafter defined), the Company agrees to sell, assign, transfer and
deliver the Shares to the Purchaser and the Purchaser agrees to purchase the
Shares from the Company, which shall represent 100% of the issued and
outstanding capital stock of the Company on a fully diluted basis after the
consummation of the transactions contemplated by this Agreement, in exchange for
payment of the $49,319.00 (the “Purchase Price”) to the Company by wire transfer
to the Company’s existing bank account at Chase Bank. Upon receipt of the
Purchase Price, the Company shall make the following disbursements (inclusive of
the Purchase Price and additional cash on hand): (a) $20,000.00 to NLBDIT for
payment of the Purchase Price under the Repurchase Agreement with the Company
dated of even date herewith, (b) $11,032.00 to vendors of the Company for
payment of accounts payable as reflected in the books and records of the Company
as of August 26, 2015, and (c) any remaining cash after the payments made in (a)
and (b), except for the sum of $1,000.00 which shall remain in the Company’s
bank account, to NLBDIT Enterprises, LLC (“NLBDIT Enterprises”), as partial
payment on the NLBDIT Enterprises Note (defined below).

 

1.3.   Forgiveness of Debt. Simultaneously at Closing the following debts of the
Company will be discharged by their respective payees, as follows: (a) the
balance of principal and interest as of August 26, 2015, after payment made
under Section 1.2(c), related to the Promissory Note dated June 3, 2011, between
the Company and NLBDIT Enterprises (the “NLBDIT Enterprises Note”), and any
other past obligations or claims of any kind or nature whatsoever among the
Company and NLBDIT Enterprises, and (b) loans advanced to the Company by Sunrise
Financial Group Inc. (“SFG”), having a balance of principal and interest as of
the Closing of $47,735.00, and any other past obligations or claims of any kind
or nature whatsoever among the Company and SFG.

 

 

 
 

--------------------------------------------------------------------------------

 

 

1.4.   Closing. The purchase and sale of the Shares shall take place by
electronic communication or at such location as the parties may agree at a
closing (the “Closing”), to occur immediately following the execution and
delivery hereof.

 

1.5.   Deliveries.

 

(a)     At the Closing, the Company shall deliver the following to the
Purchaser:

 

 

(i)

a certificate representing the Shares purchased by the Purchaser, in the name of
the Purchaser, as shall be effective to vest in the Purchaser all right, title
and interest in the Shares;

 

 

(ii)

resignation letters executed by (A) each officer of the Company, effective as of
the date of the Closing, and (B) each director of the Company, effective eleven
(11) days following the filing and mailing to the Company’s stockholder of
Schedule 14f-1 in accordance with Rule 14f-1 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”);

 

 

(iii)

subject to and in compliance with Rule 14f-1 under the Exchange Act, board
consents of the Company appointing Mikhail Y. Gurfinkel as the Company’s Chief
Executive Officer, President and Secretary effective as of the date of the
Closing and appointing Mikhail Y. Gurfinkel to serve as a director of the
Company effective eleven (11) days following the filing and mailing to the
Company’s stockholder of Schedule 14f-1 in accordance with Rule 14f-1 under the
Exchange Act;

 

 

(iv)

originals of all business records of the Company, including without limitation
(A) all tax returns, worksheets and supporting documents, (B) all accounting
records, invoices, evidences of payment, check registers and statements, and (C)
all business and financial records, contracts and correspondence; and

 

 

(v)

all such further assignments, conveyances, instruments and documents as shall be
necessary or advisable to carry out the transactions contemplated by this
Agreement.

 

(b)        At the Closing, the Purchaser shall deliver the following to the
Company (or to such parties as shall be directed by the Company):

 

 

(i)

an aggregate amount equal to the sum of the Purchase Price to the Company; and

 

 

(ii)

all such further assignments, conveyances, instruments and documents as shall be
necessary or advisable to carry out the transactions contemplated by this
Agreement.

 

 

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 

The Company hereby makes the following representations and warranties to and
covenants with the Purchaser:

 

2.1.   The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has all necessary
power and authority: (i) to conduct its business in the manner in which its
business is currently being conducted; (ii) to own and use its assets in the
manner in which its assets are currently owned and used; and (iii) to perform
its obligations under all its obligations under all contracts, agreements,
arrangements or understandings (the “Company Contracts”). The Company has no
subsidiaries. The Company does not own any controlling interest in any business
entity and has never owned, beneficially or otherwise, any shares or other
securities of, or any direct or indirect equity or other financial interest in,
any business entity. The Company has not agreed and is not obligated to make any
future investment in or capital contribution to any business entity. Neither the
Company nor any of the stockholders of the Company has ever approved, or
commenced any action, suit or legal proceeding or made any election, in either
case, contemplating the dissolution or liquidation of the Company’s business or
affairs.

 

2.2.   The Company has delivered to Purchaser accurate and complete (through the
date hereof) copies of: (a) the certificate of incorporation and bylaws,
including all amendments thereto, of the Company; (b) the stock records of the
Company; and (c) the minutes and other records of the meetings and other
proceedings (including any actions taken by written consent or otherwise without
a meeting) of the holders of all securities of the Company, the board of
directors of the Company and all committees of the board of directors of the
Company (the items described in the foregoing clauses “(a)”, “(b)” and “(c)” of
this Section 2.2 (collectively referred to herein as the “Company Documents”).
There have been no formal meetings held of, or corporate actions taken by, the
stockholders of the Company, the board of directors of the Company or any
committee of the board of directors of the Company that are not fully reflected
in the Company Documents. There has not been any violation of any of the Company
Documents, and at no time has the Company taken any action that is inconsistent
in any material respect with the Company Documents. The books of account, stock
records, minute books and other records of the Company are accurate, up-to-date
and complete in all material respects, and have been maintained in accordance
with requirements of law and prudent business practices.

 

2.3.   The authorized capital stock of the Company consists of: (i) 100,000,000
shares of Common Stock, of which 5,000,000 shares are issued and outstanding and
(ii) 10,000,000 shares of preferred stock, par value $0.0001 per share, of which
none are issued and outstanding.

 

(a)     All of the outstanding shares of the Company capital stock have been
duly authorized and validly issued and are fully paid and nonassessable. All of
the outstanding shares of capital stock of the Company have been issued in
compliance with all applicable federal and state securities laws and other
applicable requirements of law and all requirements set forth in the Company
Documents. The Company is under no obligation to repurchase or otherwise acquire
or retire any shares of capital stock or other securities of the Company.

 

(b)     There are no: (i) outstanding or authorized subscriptions, options,
calls, warrants or rights (whether or not currently exercisable) to acquire any
shares of capital stock of the Company or other securities of the Company; (ii)
outstanding or authorized securities, notes, instruments or obligations that are
or may become convertible into or exchangeable for any shares of capital stock
of the Company or other securities of the Company; (iii) outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the capital stock of the Company; (iv) contracts under which the Company is or
may become obligated to sell, transfer, exchange or issue any shares of capital
stock of the Company or any other securities of the Company except that certain
Repurchase Agreement by and among the Company and NLBDIT, dated as of the date
of this Agreement; (v) agreements, voting trusts, proxies or understandings with
respect to the voting, or registration under the Securities Act of 1933, as
amended (the “Securities Act”), of any shares of capital stock of the Company or
other securities of the Company; (vi) liens, claims, encumbrances, preemptive
rights, rights of first refusal and adverse interests of any kind against the
Shares or any other shares of capital stock of the Company; and (vii) conditions
or circumstances that may give rise to or provide a basis for the assertion of a
claim by any individual or entity to the effect that such individual or entity
is entitled to acquire or receive any shares of the Company Common Stock or any
shares of the capital stock or other securities of the Company.

 

 

 
3

--------------------------------------------------------------------------------

 

 

2.4.   The Company has all necessary corporate power and authority to enter into
and to perform its obligations under this Agreement, and the execution, delivery
and performance by the Company of this Agreement has been duly and validly
authorized by all necessary action and no further consent or authorization on
the part of the Company, its board of directors or its stockholders is required.
This Agreement constitutes, and upon execution and delivery thereof by the
Company, will constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to: (i)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.

 

2.5.   Neither the execution, delivery or performance of this Agreement, nor the
performance of the Company of its obligations hereunder will directly or
indirectly (with or without notice or lapse of time) cause, constitute, or
conflict with or result in (i) any breach or violation, or give rise to a right
of termination, cancellation or acceleration or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under any of the provisions of, or constitute a
default under, any license, mortgage or any other agreement or instrument to
which the Company or its stockholders are a party; (ii) result in a violation of
any of the provisions of the Company Documents; (iii) result in a violation of,
or give any governmental body or agency or other individual or entity the right
to challenge any of the transactions contemplated by this Agreement or to
exercise any remedy or obtain any relief under any, requirement of law or
judicial or administrative order to which the Company is subject.

 

2.6.   The Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since inception (the foregoing materials, together with all
documents or reports filed by the Company under the Exchange Act that were not
required to be filed, being collectively referred to herein as the “SEC Reports”
and, together with this Agreement, the “Disclosure Materials”).

 

(a)     The SEC Reports (i) at the time filed, complied in all material respects
with the applicable requirements of law and the SEC and (ii) did not, at the
time they were filed (or, if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such amended or subsequent filing or, in
the case of registration statements, at the effective date thereof) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated in such SEC Reports or necessary in order to make the statements in
such SEC Reports, in light of the circumstances under which they were made, not
misleading. Each offering or sale of securities by the Company (i) was either
registered under the Securities Act or made pursuant to a valid exemption from
registration, (ii) complied in all material respects with the applicable
requirements of law and the SEC, and (iii) was made pursuant to offering
documents which did not, at the time of the offering (or, in the case of
registration statements, at the effective date thereof) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in the offering documents or necessary in order to make the statements in
such documents not misleading. The Company has delivered to the Purchaser all
comment letters received by the Company from the staff of the SEC and all
responses to such comment letters by or on behalf of the Company with respect to
all filings under the Securities Act or the Exchange Act. The Company’s
principal executive officer and principal financial officer (and Company’s
former principal executive officers and principal financial officers, as
applicable) have made the certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and
regulations of the Exchange Act thereunder with respect to the SEC Reports filed
by Company under the Exchange Act (the “Exchange Act Reports”) to the extent
such rules or regulations applied at the time of the filing. For purposes of the
preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes–Oxley Act.
Such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn; and neither the
Company nor any of its officers has received notice from any governmental body
or agency questioning or challenging the accuracy, completeness, content, form
or manner of filing or submission of such certifications. The Company is not a
“Business Combination Shell Company” as such term is defined under Rule 405 of
the Securities Act.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     The financial statements of the Company included in the SEC Reports, and
the financial statements of the Company for the calendar month ended July 31,
2015, which the Company has delivered to Purchaser (collectively, the “Company
Financial Statements”), comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. The Company Financial
Statements have been prepared in accordance with GAAP, except as may be
otherwise specified in the Company Financial Statements or the notes thereto,
and fairly present in all material respects the assets, liabilities, financial
position and results of operations of Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments. The Company maintains accurate records reflecting its assets
and liabilities and maintains proper and adequate internal accounting controls
sufficient to provide reasonable assurances regarding the reliability of
financial reporting and the preparation of annual financial statements for
external purposes.

 

(c)     Each of Company’s independent public accountants, which have expressed
their opinion with respect to the financial statements of the Company included
in the Exchange Act Reports (including the related notes), is and have been
throughout the periods covered by such Company Financial Statements, registered
public accounting firms with respect to the Company within the meaning of all
applicable laws and regulations and is registered with the Public Company
Accounting Oversight Board. With respect to the Company, the Company’s
independent public accountants are not and have not been in violation of auditor
independence requirements of the Sarbanes-Oxley Act and the rules and
regulations promulgated in connection therewith. None of the non-audit services
performed by Company’s independent public accountants for the Company were
prohibited services under the Sarbanes-Oxley Act and all such services were
pre-approved in advance by the Company’s audit committee in accordance with the
Sarbanes-Oxley Act.

 

2.7.   Since July 31, 2015 (the “Balance Sheet Date”), the Company has conducted
its business as ordinarily conducted consistent with past practice and there has
not occurred any change, event or condition (whether or not covered by
insurance) that has resulted in, or would reasonably be expected to result in
any material adverse effect on the Company.

 

(a)     Since the Balance Sheet Date, there has been no change in any accounting
(or tax accounting) policy, practice, or procedure of the Company.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Since the Balance Sheet Date, the Company has not issued, transferred,
sold, encumbered or pledged the Common Stock, shares of or other securities
(including securities convertible into or exchangeable for, or options or rights
to acquire, shares of Common Stock or other securities) of the Company.

 

(c)     Since the Balance Sheet Date, the Company has not (i) sold or
transferred any asset, (ii) granted, created, incurred or suffered to exist any
indebtedness or lien on any asset of the Company (provided, that it is
contemplated that certain debt obligations of the Company will be forgiven at or
prior to Closing), (iii) incurred any obligation or liability (absolute, accrued
or contingent), including any guaranty of a liability or obligation of any other
person or entity.

 

(d)     Since the Balance Sheet Date, the Company has not entered into or
amended any (i) employment agreements or any other type of employment
arrangements, (ii) severance or change of control agreements or arrangements, or
(iii) deferred compensation agreements or arrangements. There is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal, foreign or domestic, or, to the
Company’s Best Knowledge (as defined below), threatened against the Company or
any of its properties or any of its officers or directors (in their capacities
as such). There is no judgment, decree or order against the Company that could
prevent, enjoin, alter or delay any of the transactions contemplated by this
Agreement. The term “Best Knowledge” of the Company shall mean and include (i)
actual knowledge and (ii) that knowledge which a prudent businessperson would
reasonably have obtained in the management of such Person’s business affairs
after making due inquiry and exercising the due diligence which a prudent
businessperson should have made or exercised, as applicable, with respect
thereto. Actual or imputed knowledge of any director or officer or the Company
shall be deemed to be knowledge of the Company.

 

2.8.   The Company is selling the Shares to the Purchaser without registration
pursuant to the exemptions afforded the Company under Section 4(a)(2) of the
Securities Act, as amended, and will take any and all actions to make such
exemption available.

 

2.9.   There are no claims, actions, suits, proceedings, inquiries, labor
disputes or investigations (whether or not purportedly on behalf of the Company)
pending or, to the Company’s Best Knowledge, threatened against the Company or
any of its assets, at law or in equity or by or before any governmental entity
or in arbitration or mediation. No bankruptcy, receivership or debtor relief
proceedings are pending or, to the Company’s Best Knowledge, threatened against
the Company. The Company is not subject to or in default with respect to any
order, writ, injunction or decree of any federal, state, local or foreign court,
department, agency or instrumentality.

 

2.10.   The Company has complied with, is not in violation of, and has not
received any notices of violation with respect to, any federal, state, local or
foreign law, judgment, decree, injunction or order, applicable to it, the
conduct of its business, or the ownership or operation of its business.
References in this Agreement to “Laws” shall refer to any laws, rules or
regulations of any federal, state or local government or any governmental or
quasi-governmental agency, bureau, commission, instrumentality or judicial body
(including, without limitation, any federal or state securities law, regulation,
rule or administrative order).

 

2.11.   Upon the Closing and delivery of certificates evidencing the Shares to
the Purchaser, the Purchaser shall be the sole owner (of record and
beneficially) of the Shares and the sole shareholder of the Company. Upon the
Closing of this Agreement and of that certain Repurchase Agreement by and among
the Company and NLBDIT, dated as of the date of this Agreement, the Company
shall have no liabilities of any kind.

 

 

 
6

--------------------------------------------------------------------------------

 

 

ARTICLE III

REPRESENTATION AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants, as of the date hereof, to the
Company as follows:

 

3.1.   Organization; Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has full right, corporate or partnership power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of the Purchaser. This Agreement
has been duly executed by the Purchaser, and when delivered by Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

3.2.   Own Account. The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
or his own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities law
and has no direct or indirect arrangement or understanding with any other
persons to distribute or regarding the distribution of such Shares (this
representation and warranty not limiting such Purchaser’s right to sell the
Shares in compliance with applicable federal and state securities laws) in
violation of the Securities Act or any applicable state securities law. The
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.

 

3.3.   Purchaser Status. At the time the Purchaser was offered the Shares, it
was, and as of the date hereof is, either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.

 

3.4.   Experience of Purchaser. The Purchaser has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Shares, and
has so evaluated the merits and risks of such investment. The Purchaser is able
to bear the economic risk of an investment in the Shares and, at the present
time, is able to afford a complete loss of such investment.

 

3.5.   General Solicitation. The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

 

 
7

--------------------------------------------------------------------------------

 

 

3.6.   Access to Information. The Purchaser has been afforded the opportunity to
examine all books, records, and agreements of the Company and to ask questions
of the Company’s senior management and to obtain additional information
necessary to verify the accuracy of the information supplied or to which the
Purchaser had access. The Purchaser has also been afforded the opportunity to
ask questions of the Company’s senior management to obtain any further
information reasonably available to the Company which the Purchaser has
requested in connection with its decision to purchase the Shares. The Purchaser
has conducted what it deems to be an adequate investigation of the business,
finances, and prospects of the Company, and it is satisfied with the results of
its investigation.

 

ARTICLE IV

TERMINATION

 

4.1.   Termination by Mutual Agreement. This Agreement may be terminated at any
time by mutual consent of the parties hereto prior to the Closing, provided that
such consent to terminate is in writing and is signed by each of the parties
hereto.

 

ARTICLE V

MISCELLANEOUS

 

5.1.   Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.

 

5.2.   Severability. If any section, term or provision of this Agreement shall
to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.

 

5.3.   Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
5.3. Notices shall be deemed to have been received on the date of personal
delivery or telecopy. Notice shall be delivered to the parties at the following
addresses:

 

If to the Company:                Iron Sands Corp.

c/o Samir Masri CPA Firm PC

175 Great Neck Road, Suite 403

Great Neck, NY 11021

 

 

 
8

--------------------------------------------------------------------------------

 

 

With a copy to:                     Duane Morris LLP

1540 Broadway

14th Floor

New York, NY 10036

Attn: David N. Feldman, Esq.

Phone: 212-692-1036

Email: DNFeldman@duanemorris.com

 

If to NLBDIT:                        NLBDIT 2010 Services LLC

c/o Sunrise Securities Corp.

630 5th Ave., Rockefeller Center

Suite 3102

New York, New York, 10111

 

If to the Purchaser:               Badlands NGLs, LLC

Attn: President

1675 Broadway, Suite 1500

Denver, CO 80202

 

Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.

 

5.4. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law.

 

5.5.   Waiver of Jury Trial. Each party hereby expressly waives any right to a
trial by jury in the event of any suit, action or proceeding to enforce this
Agreement or any other action or proceeding which may arise out of or in any way
be connected with this Agreement or any of the other documents.

 

5.6. Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns; provided, however, that neither party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other parties.

 

5.7. Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

 

5.8. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

5.9. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

 

 
9

--------------------------------------------------------------------------------

 

 

5.10. Parties to Pay Own Expenses. Each of the parties to this Agreement shall
be responsible and liable for its own expense incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.

 

5.11 Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

 

 

[Remainder of this page intentionally left blank.]

 

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

   

COMPANY:

 

IRON SANDS CORP.

               

By:   /s/ Samir N. Masri                                 

   

Name: Samir N. Masri

Title:  President

                     

PURCHASER:

 

BADLANDS NGLS, LLC

               

By:  /s/ Mikhail Y. Gurfinkel                         

   

Name: Mikhail Y. Gurfinkel

Title:    President

   

 

 

   

NLBDIT 2010 SERVICES LLC

   

 

 

   

By:   /s/ Samir N. Masri                                

   

Name: Samir N. Masri

Title:    Manager

           

 

11